Citation Nr: 1454283	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-08 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent for service-connected recurrent subluxation status post rotator cuff repair with arthroplasty scar of the right shoulder with glenohumeral arthritis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1973 to July 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2010 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In July 2012, the Veteran testified at a Board hearing via live videoconference before the undersigned.  A transcript of this hearing is of record.

The claim was previously before the Board in December 2013 and August 2014, at which time it was remanded for further development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  The Veteran's service-connected recurrent subluxation status post rotator cuff repair with arthroplasty scar of the right shoulder with glenohumeral arthritis (right shoulder disability) is manifested by painful limitation of motion and evidence of weakened movement, excess fatigability, incoordination, pain on movement, tenderness to palpation, flare-ups upon excess use, arthritis, and scar that is not painful, unstable, or of a total area of 929 square cm (144 square inches); there is no evidence of fibrous union, nonunion, loss of head, or ankylosis.
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for service-connected recurrent subluxation status post rotator cuff repair with arthroplasty scar of the right shoulder with glenohumeral arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2014).

2.  The criteria for a separate schedular rating of 40 percent, but no higher, for painful limitation of motion associated with service-connected recurrent subluxation status post rotator cuff repair with arthroplasty scar of the right shoulder with glenohumeral arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

The VCAA requires that a veteran be notified of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014). 

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway  v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, in a September 2010 letter, issued prior to the rating decision on appeal, and in the subsequent statement of the case (SOC) and supplemental statements of the case (SSOC), VA provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased evaluation, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The Veteran was advised to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  As such, the Board finds that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, and the reports of VA examinations. 

The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issue to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for a higher evaluation for his right shoulder disability and the claimant volunteered his subjective symptoms and employment history during the period under consideration.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

The Board finds that VA's duty to assist has been met.  Also, the Board finds that there has been substantial compliance with the August 2014 remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 8 Vet. App. 202; 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2014). 

Under Diagnostic Code 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements. A 30 percent rating requires malunion of the major humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements. A 40 percent rating requires fibrous union of the minor humerus. A 50 percent rating requires fibrous union of the major humerus, or nonunion (a false, flail joint) of the minor humerus.  A 60 percent rating requires nonunion (a false, flail joint) of the major humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  An 80 percent rating requires loss of the head of the major humerus (flail shoulder). 38 C.F.R. § 4.71a.

Under Code 5201, the minimum compensable rating of 20 percent is warranted when there is limitation of motion of an arm at the shoulder level.  Limitation of major arm motion to midway between the side and shoulder level warrants a 30 percent rating; limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5203, dislocation of the clavicle or scapula warrants a 20 percent disability rating for both the dominant or non-dominant side of the body.  38 C.F.R. § 4.71a. Nonunion of the clavicle or scapula with loose movement also warrants a 20 percent disability rating, while nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating for both the dominant and non-dominant sides of the body.  Id. Malunion of the clavicle or scapula also warrants a 10 percent rating.  Id.

A 50 percent evaluation may be assigned for ankylosis of scapulohumeral articulation that results in unfavorable abduction limited to 25 degrees from side.  A 40 percent evaluation may be assigned for ankylosis of scapulohumeral articulation that is intermediate between favorable and unfavorable.  A 30 percent evaluation may be assigned for ankylosis of scapulohumeral articulation that results in favorable abduction to 60 degrees, can reach mouth and head.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate I (2014). 

Background

The Veteran contends that his service-connected recurrent subluxation status post rotator cuff repair with arthroplasty scar of the right shoulder with glenohumeral arthritis is worse than currently reflected by his evaluation of 30 percent.  To this effect, the Veteran has testified at his July 2012 Board hearing that he has significant impairment and limitation in the types of activities in which he can engage, both occupationally and in activities of daily living.  In addition, the Veteran reported additional symptoms, not previously mentioned in previous treatment records or examinations, such as flare-ups that occur when sleeping and a "shocking" pain in his right upper extremity.

A review of the Veteran's VA outpatient treatment records reveals that he has a history of receiving treatment for arthropathy, unspecified, involving shoulder region.  In December 2009, the Veteran was shown to have slight weakness in his right shoulder.  He was diagnosed with stable degenerative joint disease and given medication to treat the pain.  In August 2010, it was noted that the Veteran complained of worsening pain in his right shoulder.  In a September 2010 note, it was indicated that the Veteran complained of having problems with his right shoulder.  X-rays revealed prominent degenerative change inferior to the right distal clavicle and at the right acromioclavicular joint.  Moderate degenerative changes were also seen in the glenohumeral joint.

In October 2010, the Veteran was provided with a VA examination.  The Veteran reported symptoms of weakness, stiffness, giving way, lack of endurance, tenderness, and pain.  He indicated that he did not experience swelling, heat, redness, locking, fatigability, deformity, drainage, effusion, subluxation, or  dislocation.  He further reported experiencing flare ups as often as 2 times per day and each time lasts for 2 to 3 hours.  From 1 to 10 (10 being the worst) the severity level was at 9. The flare ups are precipitated by physical activity and work related.  During the flare ups he experiences functional impairment which is described as an inability to lift or drive.  He also reported limitation of motion of the joint, which is described as an inability to lift objects or take a shower.

On objective examination, the examiner noted that there was tenderness.  The right shoulder shows no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement malalignment, or drainage.  There is no subluxation and no ankylosis.  Range of motion testing revealed a flexion of 110 degrees, abduction of 110 degrees, external rotation of 40 degrees, and internal rotation of 60 degrees, all with pain on motion.  There was no additional pain or loss of motion upon repetition.  The Veteran was diagnosed with  recurrent subluxation status post rotator cuff repair with arthroplasty scar of the right shoulder with glenohumeral arthritis, with noted painful and diminished range of motion with tenderness.

In an October 2010 private treatment record, the Veteran's right shoulder was examined.  The shoulder was determined to be stable with a well-healed scar.  Range of motion testing revealed a flexion of 90 degrees, abduction of 80 degrees, external rotation to the right ear, and internal rotation to the right waist, all with pain on motion.  Weakness and tenderness were also noted.  X-rays revealed evidence of arthritis.  The Veteran was diagnosed with right shoulder arthritis and sprained rotator cuff.  In a November 2010 treatment record, it was indicated that the Veteran's physician recommended surgery to treat.

The Veteran was provided with an additional VA examination in January 2011.  The Veteran complained of increasing pain since his last examination.  He further reported experiencing flare ups as often as 2 times per day and each time lasts for 2 to 3 hours.

Upon examination, it was noted that the right shoulder has a slightly down-sloped appearance when compared to the left.  There is a visible and palpable bony nodule at the distal end of the right clavicle.  The Veteran denies having any tenderness to palpation of the muscles of the shoulder, though there is some atrophy present of the deltoid muscle on examination, but there are no fasciculations.  There is an anterior scar on the right shoulder and this scar measures 12 cm x .2 cm.  The scar is well-healed.  There is no induration or edema or inflammation or skin breakdown
or loss of soft tissue.  The scar itself is not functionally limiting and the scar is nontender.  The scar is flesh in color.

Range of motion testing revealed a flexion of 90 degrees, abduction of 90 degrees, external rotation of 60 degrees, and internal rotation of 60 degrees, all with pain on motion.  There was no additional pain or loss of motion upon repetition.  The Veteran was diagnosed with right rotator cuff repair which is muscle group IV with
degenerative arthritis of the right shoulder.

In a February 2011 addendum, it was noted that the Veteran was provided with a MRI.  The results showed a severe acromioclavicular  hypertrophy and subacromial impingement.  Post-surgical calcification along the coracoclavicular ligaments was also shown. There is partial tearing of the rotator cuff underneath the acromioclavicular joint and there is complete tearing of the rotator cuff at the far anterior distal fibers of the suoraspinatus.  Posttraumatic arthritis of the glenohumeral joint was also shown.

In a November 2011 private treatment record, the Veteran was seen for complaints of pain in his right shoulder.  There were no findings of any increasing pain upon range of motion.  The Veteran was assessed with rotator cuff syndrome and arthritis of the acromioclavicular joint.

In a December 2011 private treatment record, the Veteran was seen for complaints of increasing pain in his right shoulder.  He was provided with a steroid injection to treat.

In a June 2013 private treatment record, the Veteran was seen for recent complaints of sharp pain in the right shoulder.  The Veteran was provided with a MRI.  Range of motion testing revealed a flexion of 140 degrees, abduction of 80 degrees, external rotation to the posterior scalp, and internal rotation to the right hip, all with pain on motion.  Tenderness was also noted.  The Veteran was diagnosed with arthritis of the right shoulder glenohumeral joint, rotator cuff tear, and shoulder impingement syndrome.

In a July 2013 private treatment record, the Veteran was provided the results of a MRI.  The results showed a massive rotator cuff tear.  The rotator cuff was retracted past the glenoid.  The humeral head was high riding.  He had quite a bit of heterotopic calcification.  Right shoulder replacement was recommended.

In a December 2013 private treatment record, it was indicated that the Veteran was seen for increased pain in his right shoulder.  He was provided with a steroid injection to treat.

In a March 2014 private treatment record, the Veteran was seen for right shoulder pain and provided with a steroid injection to treat.  It was noted that the Veteran was stable.

In April 2014, the Veteran was provided with an additional VA examination.  The Veteran was diagnosed with osteoarthritis shoulder and rotator cuff tear shoulder.  He had progressive worsening of pain and disability.  He had pain with any movement of the shoulder or arm.  He had weakness of the shoulder if he lifts the arm away from his body and holds if for more than a few minutes.  He was unable to lift his arm above 45 degrees below his shoulder level.  When he sleeps he is often awakened when he rolls over onto the shoulder.  He lost his job as a machinist about 10 years ago due to inability to use his arm to work the machine.  He had
to stop mowing lawns and using a weed eater which he did as a second job as a result as well.  He also is unable to change the oil in his car, or to fish in bass tournaments anymore.  He cannot use the arm to drive more than 1 hour due to pain and weakness in the shoulder.  He has to use his left arm after about one hour of driving with his right arm.  He has flare ups of increased pain, stiffness and weakness whenever he uses the shoulder/arm too much such as when he drives too far, uses a weed eater or any activity in which he uses his right arm for more than one hour.  His flare ups affect him with increased pain and he is unable to move the arm as much for about one day.

The Veteran was noted to be right-hand dominant.  Range of motion testing revealed a flexion of 45 degrees and abduction of 50 degrees, all with pain on motion.  There was no additional pain or loss of motion upon repetition.  The Veteran was noted to have pain on movement, less movement than normal, and weakness.  He also had tenderness to palpation and guarding of movement.  No dislocation or ankylosis was found.  In regards to specific tests for rotator cuff conditions, the Veteran was unable to perform most movements.  There were additional tests he was unable to perform. 

In September 2014, the Veteran was provided with an additional VA examination.  It was noted that the Veteran currently has pain and weakness of the shoulder with any movement.  He is unable to use a weed eater or guide his self-propelled
lawn mower due to weakness in the right arm.  He is unable to use the right hand even to drink his coffee because lifting the coffee cup results in spilling the coffee.  He has begun to use his left hand to  lift cups.  He is unable to use the right arm in driving more than about 30 min due to weakness of the arm.  The arm starts to "feel
heavy" and he has to rest it.  He has flare ups of increased pain, stiffness and weakness whenever he uses the shoulder/arm too much such as when he drives too far, uses a weed eater or any activity in which he uses his right arm for more than one hour.  His flare ups affect him with increased pain and he is unable to move the arm as much for about one day.

The Veteran was noted to be right-hand dominant.  Range of motion testing revealed a flexion of 35 degrees and abduction of 30 degrees, all with pain on motion.  There was no additional pain or loss of motion upon repetition.  The Veteran was noted to have pain on movement, less movement than normal, excess fatigability, incoordination, and weakness.  He also had tenderness to palpation and guarding of movement.  No dislocation or ankylosis was found.  

The VA examination conducted in September 2014 took account of the Veteran's complaints and noted that he did have a diagnosis of sensorimotor polyneuropathy with probable carpal tunnel syndrome.  However, the examiner opined that these conditions were unrelated to the Veteran's right shoulder disability, further explaining that the polyneuropathy is due to a systemic etiology and the carpal tunnel syndrome is due to compression of median nerve at the wrist.

Analysis

The Veteran's service-connected recurrent subluxation status post rotator cuff repair with arthroplasty scar of the right shoulder with glenohumeral arthritis (right shoulder disability) is not manifested by evidence of fibrous union of the humerus, nonunion of the humerus (false flail joint), loss of head of the humerus (flail shoulder), or ankylosis.  Rather, he has a history of separation of the right shoulder and deformity of the right shoulder, with prominence of the distal clavicle, with a step-off deformity in the AC joint.  See November 1977 VA examination report; November 1977 rating decision (assigning a 20 percent rating for separation and deformity of right shoulder with full range of motion absent pain).  Thus, he is not entitled to a rating in excess of 30 percent under Diagnostic Code 5202 or a rating under Diagnostic Code 5200.  

The Veteran's service-connected right shoulder disability, however, is manifested by painful limitation of motion.  At worst, the Veteran demonstrated painful limitation of motion to 30 degrees from his side, which more nearly approximates 25 degrees from the side than midway between the side and shoulder level (i.e., 45 degrees).  Examinations were positive for evidence of weakened movement, excess fatigability, incoordination, pain on movement, and tenderness to palpation.  The Veteran complains that during flare-ups he is unable to move or lift his arm.  Significantly, a February 2011 MRI showed severe acromioclavicular hypertrophy and subacromial impingement, post-surgical calcification along the coracoclavicular ligaments, partial tearing of the rotator cuff underneath the acromioclavicular joint, and complete tearing of the rotator cuff at the far anterior distal fibers of the suoraspinatus.  Significantly, a July 2013 MRI showed a "massive" rotator cuff tear to such extent that the rotator cuff was retracted past the glenoid which prompted a recommendation that the Veteran undergo a total right shoulder replacement.  The Veteran's complaints regarding his right shoulder are credible as they are consistent with the level of impairment shown on MRI.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also Liello v. Shinseki, No. 11-3789, 2013 WL 3461929, *2-3 (Vet. App. July 10, 2013) (nonprecedential decision) (explaining that the logic set forth in VAOPGCPREC 9-2004 is not limited to the knee but extends to the other joints as well).  The Board finds that the Veteran is entitled to a separate rating for painful limitation of motion.  The Board finds that the Veteran's functional impairment to include frequent flare-ups probably more nearly approximates the level of disability associated with a 40 percent rating under Diagnostic Code 5201, which is the maximum rating available under this code. 

The Veteran also has a scar associated with his right shoulder but it is not painful, unstable, or of a total area of 929 square cm (144 square inches) such that a compensable rating would be for consideration.

Additionally, it is noted that the Board considered the Veteran's complaints of neurological manifestations of his condition, namely a described "shocking" pain in his right upper extremity, as related at the July 2012 Board hearing.  The VA examination conducted in September 2014 took account of the Veteran's complaints and noted that he did have a diagnosis of sensorimotor polyneuropathy with probable carpal tunnel syndrome.  However, the examiner opined that these conditions were unrelated to the Veteran's right shoulder disability, further explaining that the polyneuropathy is due to a systemic etiology and the carpal tunnel syndrome is due to compression of median nerve at the wrist.  Therefore, no additional evaluation or increase is warranted due to such neurological complaints.

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's right shoulder disability at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589   (1991). Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1)(2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule. If so, the rating schedule is adequate and an extraschedular referral is not necessary. If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." These include marked interference with employment and frequent periods of hospitalization. Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected right shoulder disability. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. The Veteran's functional impairment, including painful limitation of motion, is adequately contemplated by the rating criteria under Diagnostic Code(s) 5200 to 5203.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's right shoulder disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Although the Veteran indicated at the 2014 VA examination that he quit his job as a machinist 10 years ago due to his right shoulder as well as quit his secondary job of using a lawn mower and weed-eater, testimony taken before the Board in July 2012 indicated that the Veteran was otherwise employed at a hospital.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.


ORDER

Entitlement to an increased evaluation in excess of 30 percent for service-connected recurrent subluxation status post rotator cuff repair with arthroplasty scar of the right shoulder with glenohumeral arthritis is denied.

Entitlement to a separate disability rating of 40 percent for painful limitation of motion associated with service-connected recurrent subluxation status post rotator cuff repair with arthroplasty scar of the right shoulder with glenohumeral arthritis is granted, subject to the laws and regulations governing monetary awards. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


